Citation Nr: 0520707	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for lung disability as a 
result of VA hospital treatment from December 1991 to January 
1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a lung disability as a result of VA medical treatment from 
December 1991 to January 1992.  The veteran filed a Notice of 
Disagreement in August 2002, the RO issued a Statement of the 
Case (SOC) in October 2002, and the veteran filed a 
Substantive Appeal  later in October 2002.

In April 2003, the veteran testified during a hearing before 
a Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A Supplemental SOC (SSOC), reflecting 
the RO's continued denial of the claim, was issued in May 
2003.

In October 2003, the veteran  RO testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In February 2004, the Board remanded this matter to the  RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in a May 
2005 SSOC), and returned the matter to the Board for further 
appellate consideration.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the veteran does not have additional lung disability as 
a result of VA hospital treatment from December 1991 to 
January 1992.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for lung disability as a 
result of VA medical treatment from December 1991 to January 
1992 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the May, July, August, September, and October 2001 RO 
letters, the July 2002 rating action, the September 2002 RO 
letter, the October 2002 SOC, the January 2003 RO letter, the 
May 2003 RO letter and SSOC, the August 2003 RO letter, the 
April and November 2004 RO letters, and the May 2005 SSOC, 
the veteran and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the SOC, SSOCs, and April 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
SOC and the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2004 RO letter specifically 
notified the veteran to furnish any evidence in his 
possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, many duty to assist letters 
were furnished to the veteran in 2001, but documents strictly 
meeting the VCAA's notice requirements were not provided to 
him prior to the July 2002 rating action on appeal.  However, 
the Board finds that any lack of full, pre-adjudication 
notice in this case does not prejudice the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 2004 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in May 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining post-service VA and private medical records from 
1991 to 2005. As noted above, the veteran testified during an 
April 2003 RO hearing and an October 2003 Board 
videoconference hearing, and he was afforded a comprehensive 
VA examination in January 2005; transcripts of the hearings 
and the report of examination are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
evidence pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was    (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
the VA compares his condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
his condition after such care, treatment, or examination.  
The VA considers each involved body part separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and the VA (i) failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that he currently suffers 
from additional lung disability as a result of improper 
medical treatment at a VA hospital from December 1991 to 
January 1992.  He asserts that his treating physician 
erroneously discontinued medications that had been prescribed 
for his congestive heart failure (CHF), causing a build-up of 
fluid on his lungs and resulting in additional permanent 
disability characterized by a severely-reduced lung capacity.  
He states that the physician also aggravated his lung 
disability by erroneously prematurely discharging him from 
the hospital in January 1992, before his lung condition had 
stabilized.    

However, considering the evidence of the record, in light of 
the governing legal authority, the Board must conclude that 
the competent and persuasive medical evidence establishes 
that compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a lung disability as a result of VA 
hospital treatment from December 1991 to January 1992 are not 
warranted.

From December 1991 to January 1992, the veteran was 
hospitalized at a VA medical facility with known diagnoses of 
alcoholic cardiomyopathy with a            bi-ventricular 
failure, arteriosclerotic heart disease, and alcohol abuse.  
A report of that hospitalization discloses that the veteran 
had been taking several prescribed medications but had 
stopped taking them prior to admission.  On admission, chest 
X-rays revealed infiltrate in both lungs, particularly a 
lower lung field and diffusely involving both upper lung 
fields.  Repeat chest X-rays 12 days after admission revealed 
nearly complete resolution of the pneumonic process, and that 
this was correlated clinically with the veteran's 
improvement.  At the time of hospital discharge, there were 
no dietary restrictions or restriction of physical 
activities.  The final diagnoses included bilateral upper 
lobe pneumonia, resolved; and mild chronic obstructive 
pulmonary disease.  

Pursuant to the 2004 Board Remand, this case was referred to 
a VA physician who is a respiratory specialist for medical 
opinions as to whether the veteran has additional lung 
disability that was caused by VA medical treatment in 
December 1991 and January 1992, and if so, whether the 
proximate cause of such additional lung disability was VA 
fault.  

In his January 2005 examination report, the VA physician 
noted that a recent chest X-ray showed emphysematous changes, 
and that the veteran had a past history of cigarette smoking, 
which he reported stopping in 1991.  After a review of 
pertinent past medical records and current examination, the 
doctor stated that the veteran apparently had an episode of 
CHF in the early 1990's, the etiology of which was not clear; 
the physician noted that it may have been related to 
pneumonia or to fluid overload.  The examiner further noted 
that the veteran had had thoracentesis at that time, and 
fluid was removed, but he had no further episodes since that 
time.  Although the veteran felt that his current chest pain 
was somehow related to the pleural effusion he had in the 
early 1990's, the doctor stated that subsequent medical 
records documented no further episodes of pleural effusion or 
thoracentesis, and opined that that episode appeared to be a 
transient pleural effusion which resolved with proper 
treatment, and would not be the cause of any current chest 
pain.  The physician also noted that the veteran was 
currently receiving the maximum medications and proper 
therapy and treatment for CHF, and had had no recent episodes 
of pleural effusion or CHF.  The doctor opined that the 
veteran had been treated in a professional manner, that there 
did not appear to be any incidents in the past that were 
causing any of the problems that he currently complained 
about, and that his past pleural effusion appeared to have 
been properly handled at that time.      

The Board finds that the 2005 VA physician's opinion that the 
veteran has no additional, permanent lung disability as a 
result of VA hospital treatment in 1991 and 1992 is supported 
by clinical findings on current examination, review of the 
documented medical evidence, and clearly explained reasons 
and bases.  Thus, the Board considers that 2005 VA 
examination report to be of great probative value and 
dispositive of the veteran's contentions in this appeal.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
or opinion that supports his contentions.  Although, in April 
2003 the veteran testified that another VA physician, Dr. 
Nikfar, told him that his CHF medications should not have 
been discontinued during the 1991-92 VA hospitalization, 
later in April 2003, Dr. Nikfar denied making such a 
statement.   

The Board does not doubt the sincerity of the veteran's 
belief he current suffers from a lung disability as a result 
of the previously identified VA hospitalization.    However, 
as layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board also points 
out that it cannot exercise its own independent judgment on 
medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991).  

As the competent medical evidence in this cases establishes 
that the veteran does not have additional, permanent lung 
disability as a result of VA hospital treatment in 1991 and 
1992, the Board finds that the criteria for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
are not met, and the the claim on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski,   1 Vet. App. 49, 55-57 
(1990).




ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional lung disability as a 
result of VA hospital treatment from December 1991 to January 
1992, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


